Citation Nr: 1114326	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  03-24 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic bilateral arm and leg disability.

2.  Entitlement to service connection for impotence.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a bladder disorder, to include chronic incontinence.

5.  Entitlement to special monthly compensation for a bladder disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to November 1980, and from November 1984 to April 1992.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of the VA Regional Office in Waco, Texas that, among other things, denied service connection for chronic bilateral arm and leg disability, claimed as syringomyelia, impotence, a low back disorder, claimed as spondylolisthesis, a bladder disorder, to include chronic incontinence, and special monthly compensation based on a bladder disorder.  These matters remain in appellate status.

The issues were remanded for further development by Board decisions in May 2005, December 2006 and November 2008.  

The Veteran was afforded a personal hearing at the RO in February 1995.  He presented testimony on personal hearing in March 2005 in Washington, DC before a Veterans Law Judge who subsequently left the Board before final disposition of the issues on appeal.  As a result of such, the appellant elected another personal hearing that was conducted in January 2011 before an Acting Veterans Law Judge sitting at Waco, Texas.  The transcripts of the hearings are of record. 

Following review of the record, the issues of entitlement to service connection for chronic bilateral arm and leg disability, claimed as syringomyelia, impotence, a loss of bladder control disorder and special monthly compensation due to a bladder condition will addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

A low back disorder was not shown in service and is unrelated to service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has disability of the low back that is of service onset for which service connection should be granted.  He has submitted numerous statements and presented testimony on personal hearings on appeal to the effect that he worked in a foundry during service and lifted tons of sand, brass, bronze, aluminum, nickel and other metals during the course of his job duties.  He stated that he thought that this was keeping him in shape at that time and making him stronger and that he did not seek treatment for back symptoms in service.  The Veteran testified that after an automobile accident after service, his neurosurgeon told him he had the back of a 70 to 80 year old person and that his back was worn out.  He related that the physician did not associate the back to his work in the Navy but that he knew this was the case because he performed some of the hardest and heaviest work in his life at that time.  The Veteran stated that it was his contention that his military duties resulted in back disability that was aggravated by the motor vehicle accident in 1992.

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. §§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board observes that the duty to notify the Veteran was not satisfied prior to the initial unfavorable decision on the claim under consideration.  However, such notice errors may be cured by issuance of fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In this case, VCAA notice was satisfied in a letter sent to the appellant in March 2009 that addressed the required notice elements.  Although fully competent notice was not sent before the initial RO decision in this matter, the Board finds that this was not prejudicial to the appellant because the actions taken by VA essentially cured the initial lack of adequate notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the RO also readjudicated the matter in a June 2010 supplemental statement of the case after adequate notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to decide the appeal as the timing error does not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Bernard v. Brown, 4 Vet. App. 384 (1993).  The March 2009 letter also addressed the effective date elements of the claim. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For these reasons, the Board may proceed to decide the appeal.

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains extensive VA and private clinical data that have been thoroughly reviewed.  Private clinical records have also been received and considered.  The Veteran was afforded VA examinations, including clinical opinions, during the course of the appeal that are determined to be adequate for adjudication purposes.  The claims folder, including his detailed statements in support of the claim, has been thoroughly reviewed and considered.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate any additional existing evidence that is necessary or is able to be secured for a fair adjudication of the claim that has not been obtained.  It is therefore found that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff had 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The claim of entitlement to service connection for a low back disorder, is ready to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 2010); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service.  38 C.F.R. §§ 3.303, 3.306 (2010).

To establish a right to compensation for a current disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Holton v. Shinseki, 557 F.3d 1362 (2009).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2010).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2010); 38 C.F.R. § 3.304(b) (2010).

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 U.S.C.A. § 1153 (West 2002 & Supp. 2010); 38 C.F.R. § 3.306 (2010).


Factual Background 

The Veteran's extensive service treatment record reflects no complaints or findings pertaining to the low back.  It is shown that he had neck complaints for which treatment was rendered.  The appellant indicated on the Report of Medical History on service discharge examination in April 1992 that he had had recurrent back pain, which the examining official summarized as occasional back discomfort.  The spine was evaluated as normal.

Post service, the Veteran immediately filed claims for service connection in August 1992 that included a cyst of the back in the right shoulder area.  He did not indicate that he had musculoskeletal complaints associated with the low back.  When afforded VA general medical and joints examinations on November 13, 1992 for VA compensation purposes, no low back complaints were recorded.  The examiners only referred to cervical spine complaints and cysts affecting the upper back area.  No low back diagnosis was recorded.  

A claim of service connection for disabilities including residuals of low back injury was received in September 1993.  Received in support of the low back claim were private clinical records, including diagnostic work-up reports and an extended physical therapy log, dated between December 1992 and August 1993 showing treatment for chronic low back complaints after a motor vehicle accident on November 24, 1992.  A diagnosis of bilateral spondylolysis at L5 with minimal spondylolisthesis, L5 anterior on S1 was rendered in January 1993.  A CAT scan that month was interpreted as showing bilateral pars intra-articularis defects of L5, but no evidence for spondylolisthesis.  In a July 1993 neuroconsultation report, D. R. Bartel, M.D., wrote that the Veteran had been injured in an automobile accident in 1992 after he apparently ran into a state trooper who was making a u-turn on the highway.  It was reported that he had had neck and back pain since that time with complaints that back pain radiated to the legs, among other symptoms.  It was noted that pain increased with bending, lifting and sitting and was relieved partly with rest.  The physician stated that no evidence of disc involvement had been shown on CAT scans and that the Veteran had not improved much with conservative therapy.  Following evaluation and diagnostic studies, a pertinent impression of lumbar disc injury with evidence of L5 root lesion on the left was rendered.  It was added that he might also have a facet syndrome.  

In a notice of disagreement received in June 1993, the Veteran wrote that his doctor had told him that his lower back problem might have already existed prior to the car accident that had aggravated the pre-existing disorder.

The Veteran underwent a VA general medical examination in February 1994.  The examiner noted that the claims file contained a chronology of low back injury in an automobile accident in "July 1993" followed by numerous evaluations by neurologists and orthopedists and the result of various studies that had been performed.  A physical examination was conducted followed by a pertinent diagnosis of chronic neck and low back pain, mild fascial, secondary to an automobile accident in July 1993.

Private magnetic resonance imaging (MRI) of the lumbar spine was performed in April 1994 referencing a motor vehicle accident in November 1992 that was interpreted as showing a negative MRI of the lumbar spine and unchanged from a prior study.  Dr. Bartel wrote in May 1994 that the Veteran was injured in a car wreck in 1994 and had had continued neck and back pain.  He stated that a syrinx had developed in the central spinal cord since that time and that this would account for persistent neck and back pain and neurologic defects.

Received in February 1995 were additional private clinical reports dated between December 1992 and December 1994 showing treatment for neck and low back complaints after a motor vehicle accident in November 1994.  An impression in March 1993 was chronic low back pain following motor vehicle accident with preexisting spondylolysis.  In April and June 1995, a private physician's assistant noted that Veteran had a medical history that included of lumbar disc disease and this was entered into the diagnoses.

VA and private outpatient clinical records dated during 1995 and 1996 reflect continuing complaints and treatment for the low back and other musculoskeletal symptoms. 
The Veteran was afforded a VA examination in August 1997.  He related that since injuring his neck aboard ship in 1990, he had neck and back pain that radiated down all four extremities.  Following a comprehensive physical examination, the examiner's diagnosis was "History of cervical spine injury while in the service probably causing the present condition, but no reason to believe that the lumbar condition has anything to do with the problem which the patient had while in the service."  The examiner added that there was no reason to believe the lumbar condition was service related.

The Veteran was afforded a VA examination in April 2007.  The examiner noted that the claims folder was reviewed in its entirety.  It was reported that the appellant complained of chronic lower back pain.  Following physical examination, the examiner opined that lower back pain was fascial in origin and was therefore not secondary to the syrinx.  The examiner also stated that after review of service treatment records, there was no evidence that the back condition was related to service.  It was opined that the Veteran did have bilateral L5 spondylolysis with spondylolisthesis that was more likely than not congenital.

The Board remanded the case in November 2008 for, among other reasons, an addendum to clarify questions regarding the back.

In a supplementary opinion dated in May 2009, the examiner stated that the current lower back problem was less likely than not related to active duty service and was more likely than not related to chronic degenerative changes from aging, morbid obesity, musculoskeletal deconditioning due to physical inactivity and a genetic predisposition to developing myofascial spine conditions.

Legal Analysis

The Veteran asserts that his current low back disability is of service onset, and is specifically to heavy, hard and rigorous duties he was required to perform therein as a foundry worker.  The Board finds, however, that his lay assertion is not credible as to the in-service onset of low back disability.  Although the Veteran indicated that he had recurrent back pain at service discharge and the examining official endorsed this notation, the separation examination report in April 1992 determined that the spine was normal and no pertinent defects were noted.  The Board observes when the Veteran filed a claim immediately after discharge from active duty, he did not refer to any low back complaints at that time or on the first post service VA examination on November 13, 1992.  Upon the filing of his claim for low back disability, clinical evidence was received documenting that the Veteran had been involved in an automobile accident on November 24, 1992, subsequent to which he received extensive and continuing treatment for chronic low back complaints and disability variously diagnosed as bilateral spondylolysis at L5 with minimal spondylolisthesis, L5 anterior on S1; bilateral pars intra-articularis defects of L5, but no evidence for spondylolisthesis; lumbar disc injury with evidence of an L5 root lesion on the left; possible facet syndrome; chronic low back pain with preexisting spondylolysis; lumbar disc disease; and myofascial low back pain.  

The reliable evidence in this case first indicates that the Veteran first developed chronic low back symptomatology after a motor vehicle accident in November 1992.  On VA examinations over the course of the more than 10-year appeal period, the examiners have been clear that low back disability was related to the 1992 automobile accident and/or was not related to service.  Although several post service private and/or VA providers have postulated that the Veteran may have had a pre-existing or congenital back disorder, the Veteran was presumed sound at service entrance (See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b)) as no back defect was noted at service entrance.  Service clinical records do not refer to any complaints or treatment for the low back during the course of active duty.  The Board observes that although the Veteran did refer to vague complaints of back pain at service discharge in April 1992, no diagnosis or finding of a low back disorder was shown at that time or on VA examination in mid November 1992.  As no substantial complaint, treatment or findings of a low back disorder was noted during active duty or at discharge therefrom it may not be presumed that any low back disorder was incurred in service, nor was any pre-existing back disorder aggravated therein as no increase in any reported preexisting disability is demonstrated.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The lack of any substantial complaint, treatment or assessment of a low back disorder during service or at service discharge also negates a finding that the Veteran had superimposed injury to a congenital process resulting in additional disability.  See VAOPGCPREC 82-90.  

The Board recognizes that lay assertions may serve to establish a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see also Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Lay evidence must be considered when a Veteran seeks disability benefits.  A layman is competent to report that he or she notices symptoms as such come through one of the senses.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  

The Board observes in this instance that there is no reliable post service showing of any continuity of reported in-service back symptomatology.  As indicated previously, there was silence as to any musculoskeletal back complaints when the appellant initially filed a claim in August 1992 and on ensuing VA examination in November 1992, 11 days before he was involved in an automobile accident. The available evidence first indicates chronic low back disability after an automobile accident on November 24, 1992.  Such evidence clearly militates against a credible finding of continuity of symptomatology from service.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence of record. See Buchanan v. Nicholson, 451 F.3d 1331 (2006).

The Board points out that the Veteran is competent to assert that he has had a low back disorder since injury in service.  However, even when the layperson report is accepted as competent, the Board concludes in this instance that the opinions of medical professionals that there is no relationship (cause or aggravation) are far more probative than lay opinion as the examiners have greater skill.  In 1994, 1997 and 2007 VA examiners unreservedly found that current back disability was not related to service.  As such, the Board finds that the Veteran does not have a low back disorder order related to service.

In reaching this determination, the Board has considered all of the evidence of record to include the lay and medical evidence.  However, the more probative evidence consists of the opinions of the skilled clinical professionals.  The opinions are based upon clinical findings, a review of the record and consideration of the Veteran's statements.  The Veteran's own statements in conjunction with objective clinical evidence provide little basis for a favorable decision in this matter.  For the foregoing reasons, the Board concludes that the preponderance of the evidence is against the claim of entitlement to service connection for low back disorder of service onset and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a low back disorder is denied.


REMAND

The Board is of the opinion that further development is warranted as to the remaining issues on appeal.  

Specifically, the Board observes that service treatment records reflect that the appellant was treated for bladder problems.  In the first post service VA examination in November 1992, the Veteran stated that he drank a gallon of water per day.  Following examination, the examiner opined that "so-called" loss of bladder control was due to the enormous amount of urine caused by ingestion of so much water.  Contrarily, a VA nurse practitioner concluded in May 2009 that the currently diagnosed bladder problem as likely as not began on active duty.  The Board points out that there is a conflict in the evidence between the two VA examiners such that a clarifying opinion is required.  Because a grant service connection for a bladder control disorder would affect the appellant's claim for special monthly compensation in this regard, these claims are inextricably intertwined and both must be remanded.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The issue of special monthly compensation for loss of bladder control is thus deferred until resolution of the primary claim in this regard.  

The VA examiner in May 2009 also stated that he could not comment on the causality of impotence because the Veteran had so many factors that could contribute to erectile dysfunction, including hypertension, and that it would be speculative on that part of that examiner to render an opinion.  However, the Veteran is shown to be service-connected for hypertension.  Therefore, an opinion is also warranted as to whether it is at least as likely as not that hypertension is implicated in the development of impotence, to include consideration of the multifactorial bases the examiner set forth as potential causes of impotence.  The Veteran should therefore be afforded a specialist urology examination with a clinical opinion to resolve these questions. 

The Veteran is service-connected for residuals of a cervical spine injury, but not for syringomyelia.  With respect to the claim for chronic bilateral upper and lower extremity disability, the Board observes that on a VA examination in August 1997, the presence of syringomyelia (syrinx) at C5 and C7 was noted.  On a VA cervical and lumbar spine examination conducted on that same date, the examiner opined generally that cervical spine injury in the service was probably causing the present cervical spine condition.  The examiner did not specify whether or not the syrinx was included in this assessment of the cervical spine, or provide any assessment as to bilateral upper and lower disability symptomatology.  Following a VA nurse practitioner examination in April 2007, it was opined that the Veteran's syrinx more likely than not had occurred after service and that bilateral upper and lower extremity disability was as likely as not secondary to syrinx.  The Board finds, however, that there is some discrepancy in the findings between the two VA examiners such that a special VA orthopedic examination is warranted for clarification purposes.  The Board is prohibited from making conclusions based on its own medical judgment.  See Colvin v. Derwinski, 1 Vet.App. 171 (1991 

The fulfillment of the VA's statutory duty to assist the appellant includes requesting a contemporaneous and thorough VA medical examination by a specialist when indicated, and providing a medical opinion that takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one. See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded an examination by a VA urologist for an opinion.  The claims folder and a copy of this remand must be made available to the examiner.  All necessary tests and studies should be accomplished and clinical findings should be reported in detail.  The examiner should provide an opinion as to (a) whether it is at least as likely as not (50 percent probability or better) that current bladder disability, to include impotence, is related to symptoms in service or (b) is more likely than not of post service onset and unrelated to service.  

The findings should be reported in detail, and the examination report must include a complete rationale for all opinions and conclusions reached.  If the physician cannot respond without resorting to speculation, he/she should so indicate this and explain the reason why an opinion would be speculative.  

In formulating the medical opinion, the examiner is asked to consider that the term "at least as likely as not" does not mean within the realm of possibility, rather that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

2  The Veteran should be afforded an examination by a VA neurologist for an opinion.  The claims folder and a copy of this remand must be made available to the examiner.  All necessary tests and studies should be accomplished and clinical findings should be reported in detail.  The examiner should specify all symptoms associated with the service-connected cervical spine injury residuals and all symptoms of post service onset, to include as a result of automobile accident injury in November 1992.  The examiner is specifically requested to provide an opinion as to (a) whether current upper and lower extremity symptomatology is related to cervical spine injury in service, to include on the basis of aggravation by the service-connected disorder, or (b) whether bilateral upper and lower extremity disability is more likely of post service onset and unrelated to the service-connected cervical spine disorder.  

The findings should be reported in detail, and the examination report must include a complete rationale for all opinions and conclusions reached.  If the physician cannot respond without resorting to speculation, he/she should so indicate this and explain the reason why an opinion would be speculative.

3.  After taking any further development deemed appropriate, the RO should readjudicate the issues.  If a benefit is not granted, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


